Eric Adams

From:                     Tod Tumey <ttumey@tumeyllp.com>
Sent:                     Monday, December 09, 2019 5:26 PM
To:                       joshua.montgomery@mycroft.ai
Subject:                  Voice Tech Patent Notice (FRE 408 - Highly Confidential)
Attachments:              12_9_2019 T. Tumey letter to J. Montgomery.pdf

Importance:               High


FRE 408 – Highly Confidential

Mr. Montgomery,

As you are aware, my firm represents Voice Tech Corporation, which is the owner of the Voice Tech patent
family. Please review the attached letter regarding Voice Tech’s patent rights.

We look forward to discussing the matter with you.

Regards,

Tod T. Tumey | Managing Partner
Tumey L.L.P. | 5177 Richmond Avenue, Suite 1188| Houston, Texas 77056
713.622.7005 Main | 713.622.0220 Fax
Website: www.tumeyllp.com


Confidentiality Notice:
This electronic transmission (and/or the documents accompanying it) may contain confidential information belonging to the sender and/or
information which is protected by the attorney‐client privilege. If you are not the intended recipient, you are hereby notified that any disclosure,
copying, distribution, or the taking of any action in reliance on the contents of this information is strictly prohibited. If you have received this
transmission in error, please immediately notify us by telephone to arrange for the destruction and/or return of the documents.




                                                                           1
                      Case 4:20-cv-00111-RK Document 15-6 Filed 04/02/20 Page 1 of 6
                                                                                                                          EXHIBIT 4
                                     TUMEY L.L.P.
                            A REGISTERED LIMITED LIABILITY PARTNERSHIP
                        5177 RICHMOND AVENUE, SUITE 1188
                                  HOUSTON, TEXAS 77056
                                 TELEPHONE: 713/622-7005
                                      FAX: 713/622-0220

TooT. TuMEY                                                              EMAIL: ttumey@tumeyllp.com


                                       December 9, 2019

Via Federal Express Tracking #
777191786182 and Electronic Mail
Address ioshua.montgomery@mycroft.ai
Mr. Joshua Montgomery
Chief Executive Officer
Mycroft AI, Inc.
300 E. 39th Street
Kansas City, Missouri 64111

                      Re:    Voice Tech Patent Family

Dear Mr. Montgomery:

        We have had no response from any of our previous three attempts to contact you. Copies
of our previous attempts are attached for your convenience. As you are aware, our client, Voice
Tech Corporation, is the owner of the Voice Tech patent family, which includes two issued
United States Patents (U.S. Patent No. 9,794,348 and U.S. Patent No. 10,491,679) as well as
numerous pending patent applications.

        We have become aware that Mycroft AI, Inc. is selling the products Mark I and Mark II
that infringe claims of the Voice Tech patent family.

         We are writing this letter in the hope that this matter can be privately resolved in an
efficient fashion for all concerned. It is not our client's objective to impose unnecessary
expenses on your company. As noted in my three previous attempts to contact you, Voice Tech
is willing to allow Mycroft AI, Inc. to continue to use Voice Tech's patented technology through
a non-exclusive license of the Voice Tech patent family.

       Please contact me by telephone or in writing by December 17, 2019 to make satisfactory
arrangements for a non-exclusive license of the Voice Tech patent family as well as agree to
account for all past infringement of the Voice Tech patent family.

        Ifwe do not hear from you by December 17, 2019, Voice Tech will evaluate all options
and may not provide further notice to you before taking legal action to protect Voice Tech's
rights and pursue all legal remedies.




        Case 4:20-cv-00111-RK Document 15-6 Filed 04/02/20 Page 2 of 6
                                                                                    EXHIBIT 4
Mr. Joshua Montgomery
December 9, 2019
Page 2 of2

       Please note that this letter does not set forth a full and complete statement of Voice
Tech's rights and claims against Mycroft Al, Inc. all of which are ~xpressly reserved.




                                                        umey

Attachments




        Case 4:20-cv-00111-RK Document 15-6 Filed 04/02/20 Page 3 of 6
                                                                               EXHIBIT 4
Tod Tumey

From:                                     Tod Tumey <ttumey@tumeyllp.com>
Sent:                                      Sunday, December 01, 2019 11:58 AM
To:                                       joshua.montgomery@mycroft.ai
Subject:                                   FW: Voice Tech Corporation Patent Notice (FRE 408 - Highly Confidential)
Attachments:                               11_11_2019 T. Tumey letter to J. Montgomery.pdf

Importance:                               High



FRE 408 - Highly Confidential

Mr. Montgomery,

I have had no response from you, and I had hoped to discuss this matter with you. I will be in touch with you very soon
in a formal, legal manner regarding the Mycroft Al, Inc. use of Voice Tech's patented technology.

Regards,

Tod T. Tumey I Managing Partner
Tumey L.L.P. I 5177 Richmond Avenue, Suite 1188 I Houston, Texas 77056
713.622.7005 Main I 713.622.0220 Fax
Website: www.tumeyllp.com



Confidentiality Notice:
This electronic transmission (and/or the documents accompanying it) may contain confidential information belonging to the sender and/or
information which is protected by the attorney-client privilege. If you are not the intended recipient, you are hereby notified that any disclosure,
copying, distribution, or the taking of any action in reliance on the contents of this information is strictly prohibited. If you have received this
transmission in error, please immediately notify us by telephone to arrange for the destruction and/or return of the documents.




From: Tod Tumey [mailto:ttumey@tumeyllp.com]
Sent: Monday, November 25, 2019 2:27 PM
To: joshua.montgomery@mycroft.ai
Subject: FW: Voice Tech Corporation Patent Notice (FRE 408 - Highly Confidential)
Importance:       High

FRE 408- Highly Confidential

Mr. Montgomery,

I did not hear back from you in regards to the Voice Tech patent family. As noted, Voice Tech is willing to allow you to
continue to use Voice Tech's patented technology through a non-exclusive license of the Voice Tech patent family.

Please contact me before Thanksgiving, November 28, 2019, to discuss a business arrangement.

Regards,

Tod T. Tumey I Managing Partner
Tumey L.L.P. I 5177 Richmond Avenue, Suite 1188 I Houston, Texas 77056

                      Case 4:20-cv-00111-RK Document1 15-6 Filed 04/02/20 Page 4 of 6
                                                                                                                         EXHIBIT 4
713.622.7005 Main I 713.622.0220 Fax
Website: www.tumeyllp.com



Confidentiality Notice:
This electronic transmission (and/or the documents accompanying it) may contain confidential information belonging to the sender and/or
information which is protected by the attorney-client privilege. If you are not the intended recipient, you are hereby notified that any disclosure,
copying, distribution, or the taking of any action in reliance on the contents of this information is strictly prohibited. If you have received this
transmission in error, please immediately notify us by telephone to arrange for the destruction and/or return of the documents.




From: Tod Tumey [mailto:ttumey@tumeyllp.com]
Sent: Monday, November 11, 2019 7:50 PM
To: 'joshua.montgomery@mycroft.ai'
Subject: Voice Tech Corporation Patent Notice (FRE 408 - Highly Confidential)
Importance: High

FRE 408 - Highly Confidential

Mr. Montgomery,

My firm represents Voice Tech Corporation, which is the owner of the Voice Tech patent family. Please review the
attached letter regarding such patent family and contact me to arrange a meeting.

We look forward to discussing our future business arrangement.

Regards,

Tod T. Tumey I Managing Partner
Tumey L.L.P. I 5177 Richmond Avenue, Suite 1188 I Houston, Texas 77056
713.622.7005 Main I 713.622.0220 Fax
Website: www.tumeyllp.com


Confidentiality Notice:
This electronic transmission (and/or the documents accompanying it) may contain confidential Information belonging to the sender and/or
information which is protected by the attorney-client privilege. If you are not the intended recipient, you are hereby notified that any disclosure,
copying, distribution, or the taking of any action in reliance on the contents of this information is strictly prohibited. If you have received this
transmission in error, please immediately notify us by telephone to arrange for the destruction and/or return of the documents.




                      Case 4:20-cv-00111-RK Document2 15-6 Filed 04/02/20 Page 5 of 6
                                                                                                                          EXHIBIT 4
                                      TUMEY L.L.P.
                             A REGISTERED LIMITED LIABILllY PARTNERSHIP
                         5177 RICHMOND AVENUE, SUITE 1188.
                                    HOUSTON, TEXAS 77056
                                   TELEPHONE: 713/622-7005
                                       FAX: 713/622-0220

TooT. TuMEY                                                               EMAIL: ttymey@tumeyllp.com
                                       November 11, 2019

 Via Electronic Mail
Mr. Joshua Montgomery
Chief Executive Officer
Mycroft AI, Inc.
300 E. 39th Street
Kansas, City Missouri 64111

               Re:     Voice Tech Patent Family

Dear Mr. Montgomery:

        We represent Voice Tech Corporation ("Voice Tech"). Voice Tech owns the Voice Tech
patent family, which includes two issued United States Patents (U.S. Patent No. 9,794,348 and
U.S. Patent No. 10,491,679) as well as multiple pending patent applications. We would like to
discuss a possible business relationship with Mycroft Al, Inc. ("Mycroft'') regarding the Voice
Tech patent family.

          After investigating the Mark I and Mark II ("Mark'') products of Mycroft, we have
  determined that Mycroft requires a patent license from Voice Tech. Generally, the Voice Tech
· patent family relates to using voice commands .from a mobile device to remotely access and
  control a computer. Please note that the inventor of the Voice Tech patent family first filed for
  patent protection on June 4, 2007, and the first patent of the Voice Tech patent family issued on
  October 17, 2017.

         Licensees of the Voice Tech patent family are permitted to use Voice Tech's innovative
 technology to further their businesses. Voice Tech is willing to allow Mycroft to continue to use
 Voice Tech's patented technology through a non-exclusive license of the Voice Tech patent
                                                                                       1


 family.

        I would like to arrange a time to discuss terms of the license of the Voice Tech patent
 family. Please contact me to arrange a meeting. I would appreciate a response by November 25,
 2019.

        We look forward to discussing our future business arrangement.




        Case 4:20-cv-00111-RK Document 15-6 Filed 04/02/20 Page 6 of 6
                                                                                     EXHIBIT 4
